UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6577


ROBERT WILLIAM PETTY,

                Petitioner – Appellant,

          v.

WARDEN JAMES CROSS,

                Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00100-REM-DJJ)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert William Petty, Appellant Pro Se.     Rita R. Valdrini,
Assistant United States Attorney, Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert William Petty, a federal prisoner, appeals the

district     court’s   order    accepting      the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.            Petty v. Cross, No. 2:09-

cv-00100-REM-DJJ (N.D.W. Va. Apr. 6, 2010).                  We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2